Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 3, 2019

                                    No. 04-19-00001-CV

               IN THE COMMITMENT OF STEPHEN PATRICK BLACK,

               From the 274th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-1805-CV
                          Honorable Gary L. Steel, Judge Presiding


                                       ORDER
       Appellant seeks to appeal an order denying his request to appoint counsel to represent
him other than the Office of State Counsel for Offenders. See TEX. HEALTH & SAFETY CODE
ANN. § 841.005 (providing for appointment of Office of State Counsel for Offenders to represent
indigent person in civil commitment procedure unless Office of State Counsel for Offenders is
unable to represent the indigent person). Texas appellate courts have jurisdiction over final
judgments, and such interlocutory orders as the legislature deems appealable by statute. See
Bison Bldg. Materials, Ltd. v. Aldridge, 422 S.W.3d 582, 585 (Tex. 2012); Wise v. SR Dallas,
LLC, 436 S.W.3d 402, 408 (Tex. App.—Dallas 2014, no pet.). Chapter 841 of the Texas Health
and Safety Code governing the appellant’s civil commitment proceedings does not contain any
provision authorizing an appeal from an order denying a motion for other appointed counsel. But
see In re State, 556 S.W.3d 821, 822 (Tex. 2018) (reviewing order regarding appointment of
counsel under chapter 841 in mandamus proceeding); In re Fields, 256 S.W.3d 859, 860 (Tex.
App.—Beaumont 2008, orig. proceeding) (same). It is therefore ORDERED that appellant show
cause in writing within two weeks from the date of this order why this appeal should not be
dismissed for lack of jurisdiction.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court